The Court:
This action was brought to enforce a lien for a street assessment. The lots were assessed to “ Shubal Dunham and unknown.” The complaint alleges that “ defendant Shubal Dunham, at and before the date of said assessment, and the presentation thereof to said council, was, and still is, the owner and in possession of * * * and there is duly assessed in his name .on the said assessment list,” the lots mentioned in the complaint. The ruling of the Court in sustaining the objection to admitting the assessment in evidence was correct. The question involved in this case has been frequently before this Court. It ought, at this day, to be unnecessary to refer assessors to the rule laid down by this Court in Himmelman v. Steiner, 38 Cal. 175.
Judgment and order affirmed.